department of the treasury u u z i u ad ls a internal_revenue_service washington d c uniform issue list war - e f o k c i v y a tax_exempt_and_government_entities_division legend taxpayer a yaxpayer b taxpayer c taxpayer d individual e individual f company aa date date date date date date date date date designated age a_trust t amount fund f page court v county b state s ira x dear this is in response to the date letter submitted on your behalf by your authorized representative as supplemented by correspondence dated date in which you request several letter rulings under sec_401 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b created trust t a revocable_trust on date trust t was restated restated trust in its entirety on date article of the restated trust provides for the creation of various trusts upon either the death of taxpayer a or taxpayer b whomever is the first deceased article of the restated trust provides for the creation of a survivor's trust article of the restated trust provides for the creation of a bypass_trust named beneficiary of ira x the bypass_trust is disposed of under the provisions of sec_9_2 of the restated trust article of the restated trust provides for the creation of a marital_deduction_trust article of the restated trust provides for a disclaimed property trust article of the restated trust provides for the administration and distribution of the trusts created under article article explains in relevant part that the beneficiary surviving trust creator of the survivor's trust shall receive income from the trust as long as he she is competent if incompetent the trustee shall distribute such amounts as the trustee determines appropriate for the health care maintenance support and welfare of the beneficiary of the trust article provides in relevant part that the trustee shall distribute income from the bypass_trust in installments at least quarterly for the health care 2vive iv oo page maintenance support and welfare of the beneficiary of the trust but only if other resources are clearly inadequate or not reasonably available to meet the needs of the beneficiary the beneficiary of the bypass_trust shall retain the power to allocate principal from the trust to secondary beneficiaries of the bypass_trust and their descendants as long as the grantor beneficiary is competent and exercises the power in writing to the extent that the beneficiary of the bypass_trust does not effectively exercise this power_of_appointment the balance of the bypass_trust shall be disposed of under article x article x of the restated trust applies when both of the creators of trust t subsequently the restated trust are deceased article of the restated trust provides for specific bequests set forth on schedules e and f thereof article of the restated trust allocates a formula amount to fund f amount on or about date amount was paid to fund f fund f was then immediately terminated and amount was divided equally between individuals e and f the grandchildren of taxpayers a and b articles and of the restated trust create and provide for the administration of two separate protective trusts further described below article further describes taxpayers c and d as the secondary beneficiaries article of the restated trust provides in relevant part that the trustee is to distribute appropriate amounts of income and principal for the health care maintenance support and education of the beneficiary of a protective trust and if a special independent_trustee is appointed by the beneficiary to the descendants of the beneficiary article of the restated trust gives each of the beneficiaries of the protective trusts who has attained designated age a a lifetime power_of_appointment over the assets of his her protective trust which power extends to charities article of the restated trust provides in relevant part that a beneficiary of a protective trust who dies after attaining designated age a may appoint in writing including by will any protective trust assets to persons and entities iicluding charities with certain exceptions specifically referenced therein article xi of the restated trust provides that any trust assets not disposed of under article x shall be disposed of as provided therein article of the restated trust provides for specific bequests to persons named or described in schedule h attached thereto uv page article of the restated trust provides that the residue shall be divided among the persons named or described in schedule attached thereto article provides that a charity or other non-natural person was eligible to be a contingent beneficiary schedule however does not reference any charity on date taxpayer a and taxpayer b amended the restated trust the first amendment inserted a new section section that provides in relevant part that with respect to any ira 401k or other retirement_plan payable to the trust on the death of either trust creator it is the trust creators’ desire that the trustee utilize the minimum_distribution_rules described in the internal_revenue_code irc and applicable regulations when making withdrawals from said retirement account in particular the trustee should be guided by the following a the trustee should first determine whether the custodian allows for long-term deferral of income taxes by the trustee c the trustee should determine what requirements exist if any in order to elect the longest tax-deferral period d having made the appropriate election in order to elect the longest tax-deferral period of time the trustee should withdraw funds from the retirement_plan in the minimum amounts required under irc and applicable regulations without penalty additional_amounts should be withdrawn only if the trustee determines that a need exists f the provisions of this instrument are intended to inform the trustee of the trust creators’ desire that the rules commonly known as the stretch_ira rules should be applied to all retirement plans it is the trust creators’ hope that the trustee will use his or her best efforts to minimize income taxes on these assets for the maximum duration permitted by law for purposes of qualifying as a designated_beneficiary under irc and applicable regulations each beneficiary may amend the terms of the trust which govern the distribution of his or her trust at death in the absence of a complete and effective exercise of any applicable power_of_appointment taxpayer a died on date upon the death of taxpayer a several trusts were created under the terms of the restated trust as stated above taxpayer a was survived by her husband taxpayer b and two children taxpayer c and taxpayer d taxpayer b became the sole trustee of the trusts administered under the terms of the restated trust upon the death of taxpayer a taxpayer b exercised his power as sole trustee to appoint his daughters taxpayer c and taxpayer d as co-trustees of the above-referenced bypass_trust putco iu b48 page taxpayer b maintained an individual_retirement_account ira ira x with company aa ira x was intended to satisfy the requirements described in sec_408 of the code during his life taxpayer b named the trustee of the bypass_trust as the beneficiary of his ira x taxpayer b died on date date was after taxpayer b’s required_beginning_date as that term is defined in sec_401 of the internal_revenue_code when taxpayer b died the restated trust and all the trusts administered under it became irrevocable as of date and date both taxpayer c and taxpayer d had attained designated age a after the death of taxpayer b pursuant to article x of the restated trust cument all the trusts administered under the restated trust instrument were consolidated and equally divided into the above described two protective trusts created for the benefit of taxpayer c and taxpayer d one protective trust was created for the benefit of taxpayer c and one for taxpayer d taxpayer c and taxpayer d was each individually appointed as trustee of his her respective protective trust on date taxpayer c and taxpayer d acting as trustees of the bypass_trust filed for a declaratory_judgment in court v which is located in county b of state s taxpayer c and taxpayer d asked court v to modify the restated trust to comply with certain requirements under sec_1 a of the income_tax regulations regulations on date court v issued an order modifying the restated trust retroactively to taxpayer b’s death as requested the court order which modified the restated trust provided in relevant part as follows all amounts received from the custodian of ira x are to be distributed to the beneficiaries of the protective trusts the trustee is authorized to arrange direct distributions from the ira to the beneficiary if a special independent_trustee is selected distributions to descendents of beneficiaries born before are prohibited descendents of beneficiaries born before contingent beneficiaries and charities are removed as potential appointees of a beneficiary's lifetime power_of_appointment any individual born before is removed as a potential appointee of a beneficiary's testamentary_power_of_appointment taxpayer c the oldest lineal descendant of taxpayer b is named as the designated_beneficiary under sec_1_401_a_9_-4 q a-4 and the trust is to be administered so that all beneficiaries following zyivee wiv j page taxpayer c and taxpayer d are successor beneficiaries as defined in sec_1_401_a_9_-5 a-7 c and the trustee is directed to use ira proceeds to pay debts administration_expenses or taxes of taxpayer b’s estate only after other assets are exhausted and is prohibited from using any ira proceeds to make such payments after date based on the above you through your authorized representative request the following letter rulings that ira x be distributed as though the beneficiaries of the bypass_trust administered under the restated trust as amended by the first amendment and judgment entry were named beneficiaries of ira x thereby satisfying the guidance set forth in sec_1_401_a_9_-4 questions answers-4 and of the income_tax regulations that taxpayer c is the designated_beneficiary as that term is used in sec_401 of the code of ira x based on the judicial modification of the restated trust retroactively to taxpayer b’s death which modification is valid under state s’s revised code alternatively that taxpayer c is the designated_beneficiary as used in sec_401 of the code of ira x as a result of removing certain discretionary distributees and potential objects of powers of appointment before date through the judicial modification of the restated trust under state s’s revised code and that the applicable distribution period as used in sec_1_401_a_9_-5 a-5 c of the regulations for the applicable calendar_year i sec_30 years reduced yearly which is taxpayer c’s life expectancy based upon her current_year birthday with respect to your ruling requests code sec_401 a a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 of the code provides that when an employee dies before their entire_interest has been distributed but after distributions have begun under subparagraph of a ii the remaining portion of such interest will be distributed page at least as rapidly as under the method being used under subparagraph a ii as of the date of death sec_401 of the code provides that for the purpose of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by ine employee sec_1_401_a_9_-4 of the income_tax regulations question and answer a-1 provides in relevant part that a designated_beneficiary is an individual who is a ‘lesignated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified in the name of the plan in order to be a ‘iesignated beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy further the passing of an employee's interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_1 a e unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee’s benefit the employee will be treated as having no beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 of the regulations q a-5 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator page sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-5 of the regulations q a-7 b provides in short that except as provided in paragraph c of amployee’s benefit after the employee's death is a contingent right such contingent beneficiary is nevertheless considered to be a beneficiary for purposes of determining who if anyone is the employee's designated_beneficiary this a-7 if a beneficiary's entitled to an sec_1_401_a_9_-5 of the regulations q a- a provides in summary that if an employee dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee determined in accordance with paragraph c of a-5 sec_1_401_a_9_-5 of the regulations q a- c provides in general that with respect to a non-spouse designated_beneficiary of a plan or ira the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee’s death reduced by one for each subsequent calendar_year sec_1_401_a_9_-5 of the regulations q a- c provides in general that with respect to an employee who does not have a designated_beneficiary the applicable distribution period measured by the employee's remaining life expectancy is the life expectancy of the employee using the age of the employee as of the employee's birthday in the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee's death sec_1_401_a_9_-5 of the regulations q a- b provides in general that contingent beneficiaries must be considered in determining who if anyone is the designated_beneficiary of a plan or ira a successor beneficiary defined in q a-7 c of the regulations as one who merely takes as the successor of a prior beneficiary after the death of said prior beneficiary is not a contingent oeneficiary generally the reformation of a_trust instrument is not effective to change the tax consequences of a completed transaction for example in 98_tc_294 the trustees retroactively reformed a governing instrument solely for the purposes of qualifying the bequest for the 2vive page astate tax charitable deduction the tax_court held that the retroactive reformation undertaken solely for tax considerations was not effective for federal tax purposes in estate of la meres the tax_court stated this and other courts have generally disregarded the retroactive effect of state court decrees for federal tax purposes see 397_f2d_443 cir straight trust v com245_f2d_327 cir affg 24_tc_69 94_tc_666 79_tc_680 affd without published opinion 749_f2d_37 cir 75_tc_271 affd without published opinion 673_f2d_1333 cir hile we will look to local law in order to determine the nature of the interests provided under a_trust document we are not bound to give effect to a local court order which modifies the dispositive provisions of the document after respondent has acquired rights to tax revenues under its terms as the court_of_appeals explained in van den wymelenberg v united_states supra pincite were the law otherwise there would exist considerable opportunity for collusive state court actions having the sole purpose of reducing federal tax_liabilities furthermore federal tax_liabilities would remain unsettled for years after their assessment if state courts and private persons were empowered to retroactively affect the tax consequences of completed transactions and completed tax years estate of la meres v commissioner t c pincite generally the service will treat a state court order as controlling with respect to a reformation if the reformation is specifically authorized by the internal_revenue_code such as under sec_2055 which allows the parties to reform a split- interest charitable_trust in order that the charitable interest will qualify for the charitable deduction as authorized under that statute there is no applicable federal statute which authorizes taxpayer c’s or taxpayer d’s retroactive reformation of trust t or the later restated trust accordingly absent specific authority in the code or regulations the modification of the restated trust will not be recognized for federal tax purposes in this instance the efforts undertaken to modify the terms of the restated trust will not be given retroactive effect for federal tax purposes and the designated_beneficiary of ira x must be determined under the terms of the restated trust as it existed at the time of taxpayer b’s death the bypass_trust created under the terms of the restated trust was named as the veneficiary of taxpayer b’s ira x provided said trust meets the requirements set forth in sec_1_401_a_9_-4 of the regulations q a-5 it is permissible to look 2zviveiv as page through the trust in order to determine who if anyone is the designated_beneficiary in the situation described above there was no identifiable designated_beneficiary of ira x at the time of taxpayer b’s death the relevant terms of the restated trust specifically the terms of the bypass and related trusts do not require or authorize either taxpayer c or taxpayer d to receive all amounts that are distributed from ira x the terms of the restated trust authorize only income and principal subject_to a standard to be paid to or for the benefit of either taxpayer c or taxpayer d the relevant restated trust terms also do not require that amounts distributed from ira x based on the life expectancy of taxpayer c be paid either to taxpayer c taxpayer d or any other natural_person human being relevant restated trust terms permit either taxpayer c or taxpayer d to appoint income or principal to descendants or charities because the terms of the restated trust allow for the accumulation of amounts distributed from ira x the remainder beneficiaries must be considered beneficiaries of ira x for purposes of determining who if anyone was is the designated_beneficiary of ira x charitable organizations are clearly authorized to be potential contingent beneficiaries under relevant provisions of the restated trust instrument however only individuals may be designated beneficiaries for purposes of satisfying the requirements of code sec_401 and related_income tax regulations as a result taxpayer b is treated as having designated no beneficiary of his ira x for purposes of sec_401 of the code potential beneficiaries may be eliminated after the date of death of a taxpayer and prior to september of the calendar_year following the calendar_year of death of a taxpayer for purposes of determining who is the designated_beneficiary of a plan ira for purposes of code sec_401 a however beneficiaries may not be added during this same period furthermore a designated_beneficiary must be in existence as of an ira holder's date of death a designated_beneficiary cannot be created after the date of death by means of a state court order even if said order is valid under state law in this case due to the language of relevant terms of the controlling restated trust document there is no designated_beneficiary for purposes of a sec_401 a analysis subsequent efforts to obtain a post-mortem judicial modification had the effect of creating a designated_beneficiary after the death of the taxpayer said efforts will not be given effect for purposes of code sec_401 a thus with respect to your ruling requests we conclude as follows ira x is to be distributed as if taxpayer b’s ira x had no designated_beneficiary in short because entities ineligible to be treated as designated beneficiaries were eligible to receive amounts from taxpayer b’s ira x said entities charities constituted contingent beneficiaries as that term is used in the income_tax regulations promulgated under code sec_401 thus taxpayer b is treated page as having designated no beneficiary within the meaning of code sec_401 and the relevant regulations with respect to his ira x the requested response to this second ruling_request cannot be provided as a result of our response to your first requested ruling taxpayer c cannot be treated as the designated beneficiary’ of taxpayer b’s ira x based on the above-referenced state s court order since said order created a designated_beneficiary of ira x where none existed prior to the entry of the court order as described above said creation of a designated_beneficiary after the death of the ira x owner taxpayer b does not comply with the requirements of code sec_401 since taxpayer b had attained his code sec_401 required_beginning_date prior to his death the applicable required_distribution period with respect to his ira x is the remaining life expectancy of taxpayer b in accordance with paragraph c of sec_1_401_a_9_-5 q a-5 of the regulations no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter if you wish to inquire about this ruling please address all correspondence to se t ep ra t3 _ frances v sloan manager employee_plans technical group fr of
